         Case 4:15-cv-00951-MAK Document 498 Filed 12/08/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
    JOEL SNIDER                              : CIVIL ACTION
                                             :
                     v.                      : NO. 15-951
                                             :
    PENNSYLVANIA DEPT. OF                    :
    CORRECTIONS, et al.                      :

                                          ORDER

        AND NOW, this 8th day of December 2020, upon considering the Clinton County

Defendants’ 1 Motion to dismiss (ECF Doc No. 329), with no response, fulfilling our obligations

under 28 U.S.C. § 1915, and for reasons in the accompanying Memorandum, it is ORDERED the

Clinton County Defendants’ uncontested Motion (ECF Doc No. 329) is GRANTED and we

further dismiss the Clinton County Correctional Facility, Warden Jacqueline Motter, Deputy

Warden Wayne Bechdel, and Corrections Officers Ronald Nolte, Michael Shearer, Joshua

Richard, Tyler Walker, and Darby Hughes under 28 U.S.C. § 1915.



                                                   ______________________
                                                   KEARNEY, J.




1
  The Clinton County Defendants are Clinton County Correctional Facility, Warden Jacqueline
Motter, Deputy Warden Wayne Bechdel, and Corrections Officers Ronald Nolte, Michael Shearer,
Joshua Richard, Tyler Walker, and Darby Hughes.
